Case 2:19-cv-00450-GZS Document 18 Filed 03/09/20 Page 1 of 17          PageID #: 179



                        UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

   BRIAN DUNNIGAN,                     )
            Plaintiff                  )
                                       )     1:19-cv-00450-GZS
   v.                                  )
   YORK COUNTY, et al,                 )
           Defendants                  )

                               CONFIDENTIALITY ORDER

         The parties to this Consent Confidentiality Order have agreed to the

   terms of this Order.       Accordingly, it is ORDERED:


         1.    Scope.     All documents produced in the course of discovery,

   including initial disclosures, all responses to discovery requests, all

   deposition testimony and exhibits, other materials which may be subject to

   restrictions on disclosure for good cause and information derived directly

   therefrom (hereinafter collectively “documents”), shall be subject to this

   Order concerning confidential information as set forth below. This Order is

   subject to the Local Rules of this District and of the Federal Rules of Civil

   Procedure on matters of procedure and calculation of time periods.


         2.    Form and Timing of Designation.              A party may designate

   documents as confidential and restricted in disclosure under this Order by

   placing    or   affixing    the   words   “CONFIDENTIAL      -   SUBJECT   TO

   PROTECTIVE ORDER” on the document in a manner that will not interfere

   with the legibility of the document and that will permit complete removal of
Case 2:19-cv-00450-GZS Document 18 Filed 03/09/20 Page 2 of 17                                                     PageID #: 180



   the CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER designation.

   Documents shall be designated CONFIDENTIAL - SUBJECT TO

   PROTECTIVE ORDER prior to or at the time of the production or disclosure

   of the documents except for documents produced for inspection under the

   “Reading Room” provisions set forth in paragraph 4 below. The designation

   “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” does not mean

   that the document has any status or protection by statute or otherwise

   except to the extent and for the purposes of this Order.


             3.      Documents Which May be Designated CONFIDENTIAL -

   SUBJECT TO PROTECTIVE ORDER.                                                    Any party may designate

   documents as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER but

   only after review of the documents by an attorney1 or a party appearing pro

   se who has in good faith determined that the documents contain information

   protected from disclosure by statute or that should be protected from

   disclosure as confidential personal information, trade secrets, personnel

   records, or commercial information. The designation shall be made subject

   to the standards of Rule 11 and the sanctions of Rule 37 of the Federal

   Rules of Civil Procedure. Information or documents that are available in the



   1 An attorney who reviews the documents and designates them as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
   must be admitted to the Bar of at least one state but need not be admitted to practice in the District of Maine and need not file
   the certification required of visiting lawyers by Local Rule 83.1(c) unless he/she is appearing generally in the case on behalf of
   a party. By designating documents confidential pursuant to this Order, counsel submits to the jurisdiction and sanctions of this
   Court on the subject matter of the designation.
                                                                                                                                   2
Case 2:19-cv-00450-GZS Document 18 Filed 03/09/20 Page 3 of 17         PageID #: 181



   public sector may not be designated as CONFIDENTIAL - SUBJECT TO

   PROTECTIVE ORDER.


         4. Reading Room. In order to facilitate timely disclosure of a large

   number of documents that may contain confidential documents, but that

   have not yet been reviewed and designated CONFIDENTIAL - SUBJECT

   TO PROTECTIVE ORDER, the following “Reading Room” procedure may

   be used at the election of the producing party.


         (a) Reading Room Review. Documents may be produced for review

         at a party’s facility or other physical or electronic controlled location

         (“Reading Room”) prior to designation as CONFIDENTIAL -

         SUBJECT TO PROTECTIVE ORDER.                     After review of the

         documents, the party seeking discovery may specify those for which

         copies are requested. If the producing party elects to designate any

         documents CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER,

         the copies shall be so marked prior to further production.


         (b) No Waiver of Confidentiality. The production of documents for

         review within the Reading Room shall not be deemed a waiver of any

         claim of confidentiality, so long as the reviewing parties are advised

         that pursuant to this Order the Reading Room may contain



                                                                                3
Case 2:19-cv-00450-GZS Document 18 Filed 03/09/20 Page 4 of 17     PageID #: 182



         confidential documents that have not yet been designated

         CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.


         (c)    Treatment of Produced Documents as CONFIDENTIAL -

         SUBJECT TO PROTECTIVE ORDER. The reviewing party shall treat

         all documents reviewed in the Reading Room as designated

         CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER at the time

         reviewed. Documents copied and produced from the Reading Room

         that   are   not   designated   CONFIDENTIAL     -   SUBJECT    TO

         PROTECTIVE ORDER are not subject to this Order.


         (d) Production of Documents. Unless otherwise agreed or ordered,

         copies of Reading Room documents shall be produced within thirty

         days after the request for copies is made. Production may be made

         by providing electronic copies of the documents so long as copies

         reasonably as legible as the originals may be produced therefrom.


         5.     Depositions.      Deposition testimony shall be deemed

   CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER only if designated

   as such. Such designation shall be specific as to the portions to be

   designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.

   Depositions, in whole or in part, shall be designated on the record as

   CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER at the time of the

                                                                             4
Case 2:19-cv-00450-GZS Document 18 Filed 03/09/20 Page 5 of 17              PageID #: 183



   deposition.    Deposition     testimony    so    designated      shall     remain

   CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER until seven days

   after delivery of the transcript by the court reporter. Within seven days after

   delivery of the transcript, a designating party may serve a Notice of

   Designation to all parties of record as to specific portions of the transcript to

   be designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.

   Thereafter, those     portions   so   designated     shall   be protected       as

   CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER pending objection

   under the terms of this Order. The failure to serve a Notice of Designation

   shall waive the CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

   designation made on the record of the deposition. If deposition excerpts

   have not been designated as confidential pursuant to this order, they are not

   to be treated as sealed documents when filed with the court.


         6. Protection of Confidential Material.


         (a) General Protections. Documents designated CONFIDENTIAL -

         SUBJECT TO PROTECTIVE ORDER under this Order shall not be

         used or disclosed by the parties, counsel for the parties or any other

         persons identified in ¶ 6(b) for any purpose whatsoever other than to

         prepare for and to conduct discovery and trial in this action, including

         any appeal thereof.


                                                                                    5
Case 2:19-cv-00450-GZS Document 18 Filed 03/09/20 Page 6 of 17       PageID #: 184



         (b) Limited Third-Party Disclosures. The parties and counsel for

         the parties shall not disclose or permit the disclosure of any

         CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER documents

         to any third person or entity except as set forth in subparagraphs (1)-

         (6). Subject to these requirements, the following categories of persons

         may be allowed to review documents that have been designated

         CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER:


               (1) Counsel. Counsel for the parties and employees of counsel

               who have responsibility for the preparation and trial of the

               action;


               (2) Parties. Parties and employees of a party to this Order

               (3) Court Reporters and Recorders. Court reporters and

               recorders engaged for depositions;

               (4) Contractors. Those persons specifically engaged for the

               limited purpose of making copies of documents or organizing or

               processing documents but only after each such person has

               completed the certification contained in Attachment A,

               Acknowledgment of Understanding and Agreement to Be

               Bound.




                                                                              6
Case 2:19-cv-00450-GZS Document 18 Filed 03/09/20 Page 7 of 17             PageID #: 185



               (5) Consultants and Experts. Consultants, investigators, or

               experts (hereinafter referred to collectively as “experts”)

               employed by the parties or counsel for the parties to assist in

               the preparation and trial of this action but only after such

               persons have completed the certification contained in

               Attachment       A,     Acknowledgment       of   Understanding     and

               Agreement to Be Bound; and


               (6) Others by Consent. Other persons only by written consent

               of the producing party or upon order of the Court and on such

               conditions as may be agreed or ordered. All such persons shall

               execute    the        certification   contained   in   Attachment    A,

               Acknowledgment of Understanding and Agreement to Be

               Bound.


         (c) Control of Documents. Counsel for the parties shall make

         reasonable efforts to prevent unauthorized disclosure of documents

         designated as CONFIDENTIAL - SUBJECT TO PROTECTIVE

         ORDER pursuant to the terms of this Order. Counsel shall maintain

         the originals of the forms signed by persons acknowledging their

         obligations under this Order for a period of six years from the date of

         signing.


                                                                                     7
Case 2:19-cv-00450-GZS Document 18 Filed 03/09/20 Page 8 of 17          PageID #: 186



         (d) Copies. Prior to production to another party, all copies, electronic

         images, duplicates, extracts, summaries or descriptions (hereinafter

         referred to collectively as “copies”) of documents designated as

         CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER under this

         Order, or any individual portion of such a document, shall be affixed

         with the designation “CONFIDENTIAL - SUBJECT TO PROTECTIVE

         ORDER” if the word does not already appear on the copy. All such

         copies shall thereafter be entitled to the protection of this Order. The

         term “copies” shall not include indices, electronic databases or lists of

         documents provided these indices, electronic databases or lists do

         not contain substantial portions or images of the text of confidential

         documents or otherwise disclose the substance of the confidential

         information contained in those documents.


         7. Filing of CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

   Documents. Before any document marked as CONFIDENTIAL - SUBJECT

   TO PROTECTIVE ORDER is filed with the Clerk the party filing the

   document shall make reasonable efforts to ensure that the document is

   protected from public disclosure or has been redacted to remove

   nonessential confidential information. The filing party shall first consult with

   the party which originally designated the document as CONFIDENTIAL -

   SUBJECT TO PROTECTIVE ORDER to determine whether, with the
                                                                                 8
Case 2:19-cv-00450-GZS Document 18 Filed 03/09/20 Page 9 of 17           PageID #: 187



   consent of that party, a redacted document may be filed with the Court not

   under seal. Where agreement is not possible or adequate, a confidential

   document may be electronically filed under seal only in accordance with

   Local Rule 7A. Other than motions to seal and memoranda governed by

   Local Rule 7A, if the confidential contents of CONFIDENTIAL - SUBJECT

   TO PROTECTIVE ORDER documents are incorporated into memoranda or

   other pleadings filed with the court, counsel shall prepare two versions of

   the pleadings, a public and a confidential version. The public version shall

   contain a redaction of the contents of CONFIDENTIAL - SUBJECT TO

   PROTECTIVE ORDER documents and shall be filed with the Clerk. The

   confidential version shall be a full and complete version of the pleading,

   including any exhibits which the party maintains should be under seal and

   shall be filed with the Clerk attached to a motion to seal filed in accordance

   with Local Rule 7A. The public version shall plainly indicate the exhibits

   (both by number and description of the exhibit) that have been filed under

   seal with the confidential version. In the event the confidential exhibit must

   be filed under seal because the parties cannot reach agreement on

   redaction, the filing party, if not the party seeking to maintain confidentiality

   status, shall describe the document and give it an Exhibit Number, indicating

   that it will be filed separately under seal by the opposing party. The party

   seeking to maintain confidential status shall file a motion to seal in

                                                                                  9
Case 2:19-cv-00450-GZS Document 18 Filed 03/09/20 Page 10 of 17         PageID #: 188



   accordance with Local Rule 7A within 3 business days of the filing of the

   opposing party’s pleading. Failure to file a timely motion to seal could result

   in the pleading/exhibit being unsealed by the court without further notice or

   hearing.


         8. No Greater Protection of Specific Documents. No party may

   withhold information from discovery on the ground that it requires protection

   greater than that afforded by this Order unless the party moves for an order

   providing such special protection.


         9. Challenges by a Party to Designation as Confidential. Any

   CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER designation is

   subject to challenge by any party or non-party (hereafter “party”). The

   following procedure shall apply to any such challenge.


         (a) Objection to Confidentiality. Within 30 days of the receipt of any

         document      designated       CONFIDENTIAL        -   SUBJECT       TO

         PROTECTIVE ORDER or of the refusal to produce a document on

         the ground of such designation, a party may serve upon the

         designating party an objection to the designation. The objection shall

         specify the documents to which the objection is directed and shall set

         forth the reasons for the objection as to each document or category of

         documents. CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                               10
Case 2:19-cv-00450-GZS Document 18 Filed 03/09/20 Page 11 of 17        PageID #: 189



         documents to which an objection has been made shall remain

         CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER until

         designated otherwise by waiver, agreement or order of the Court.


         (b) Obligation to Meet and Confer. The objecting party and the party

         which designated the documents to which objection has been made

         shall have fifteen (15) days from service of the objection to meet and

         confer in a good faith effort to resolve the objection by agreement. If

         agreement is reached confirming or waiving the CONFIDENTIAL -

         SUBJECT TO PROTECTIVE ORDER designation as to any

         documents subject to the objection, the designating party shall serve

         on all parties a notice specifying the documents and the nature of the

         agreement.


         (c) Obligation to File Motion. If the parties cannot reach agreement

         as to any documents designated CONFIDENTIAL - SUBJECT TO

         PROTECTIVE ORDER, for the purpose of discovery, the designating

         party shall file within 30 days of the service of the objection a motion

         to retain the CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

         designation. The moving party has the burden to show good cause for

         the CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

         designation. The failure to file the motion waives the CONFIDENTIAL


                                                                              11
Case 2:19-cv-00450-GZS Document 18 Filed 03/09/20 Page 12 of 17         PageID #: 190



         – SUBJECT TO PROTECTIVE ORDER designation of documents to

         which an objection was made, but the fact that the parties have

         agreed that the document will remain confidential for all purposes

         other than use in court does not mean that the item will necessarily

         be ordered sealed by the Court, even in the absence of objection by

         the opposing party


         10. Action by the Court. Applications to the Court for an order

   relating to documents designated CONFIDENTIAL - SUBJECT TO

   PROTECTIVE ORDER shall be by motion under Local Rule 7. Nothing in

   this Order or any action or agreement of a party under this Order limits the

   Court’s power to make orders concerning the disclosure of documents

   produced in discovery or at trial.


         11. Use of Confidential Documents or Information at Trial. A party

   which intends to present or which anticipates that another party may present

   at trial CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER documents

   or information derived therefrom shall identify the issue, not the information,

   in the pretrial memorandum. The Court may thereafter make such orders as

   are necessary to govern the use of such documents or information at trial.




                                                                               12
Case 2:19-cv-00450-GZS Document 18 Filed 03/09/20 Page 13 of 17        PageID #: 191



         12. Obligations on Conclusion of Litigation.


         (a) Order Remains in Effect. Unless otherwise agreed or ordered,

         this Order shall remain in force after dismissal or entry of final

         judgment not subject to further appeal.


         (b)    Return of CONFIDENTIAL - SUBJECT TO PROTECTIVE

         ORDER Documents. Within thirty days after dismissal or entry of

         final judgment not subject to further appeal, all documents treated as

         CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER under this

         Order, including copies as defined in ¶ 6(d), shall be returned to the

         producing party unless:     (1) the document has been offered into

         evidence or filed without restriction as to disclosure; (2) the parties

         agree to destruction in lieu of return; or (3) as to documents bearing

         the notations, summations, or other mental impressions of the

         receiving party, that party elects to destroy the documents and

         certifies to the producing party that it has done so. Notwithstanding

         the above requirements to return or destroy documents, counsel may

         retain attorney work product, including an index which refers or relates

         to    information   designated   CONFIDENTIAL       -   SUBJECT     TO

         PROTECTIVE ORDER, so long as that work product does not

         duplicate verbatim substantial portions of the text or images of


                                                                              13
Case 2:19-cv-00450-GZS Document 18 Filed 03/09/20 Page 14 of 17          PageID #: 192



         confidential documents.       This work product shall continue to be

         CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER under this

         Order. An attorney may use his or her work product in a subsequent

         litigation provided    that   its use   does not     disclose    or use

         CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER documents.


         (c) Deletion of Documents Filed under Seal from ECF System.

         Filings under seal shall be deleted from the ECF system only upon

         order of the Court.


         13. Order Subject to Modification. This Order shall be subject to

   modification by the Court on its own motion or on motion of a party or any

   other person with standing concerning the subject matter. Motions to modify

   this Order shall be served and filed under Local Rule 7.


         14. No Prior Judicial Determination. This Order is entered based

   on the representations and agreements of the parties and for the purpose of

   facilitating discovery. Nothing herein shall be construed or presented as a

   judicial determination that any documents or information designated

   CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER by counsel or the

   parties is subject to protection under Rule 26(c) of the Federal Rules of Civil

   Procedure or otherwise until such time as the Court may rule on a specific

   document or issue.

                                                                                14
Case 2:19-cv-00450-GZS Document 18 Filed 03/09/20 Page 15 of 17         PageID #: 193



         15. Persons Bound. This Order shall take effect when entered and

   shall be binding upon all counsel and their law firms, the parties, and persons

   made subject to this Order by its terms.


         So Ordered.


         Dated: March 9, 2020             /s/ John C. Nivison
                                          John C. Nivison
                                          U.S. Magistrate Judge

   WE SO MOVE                             WE SO MOVE
   and agree to abide by the              and agree to abide by the
   terms of this Order                    terms of this Order


   __ /s/ Benjamin Donahue_____           __ /s/ Peter T. Marchesi _________
   Benjamin Donahue, Esq.                 Peter T. Marchesi, Esq.
   Counsel for: Plaintiff                 Counsel for: Defendants York County
                                          and William King

   Dated: March 9, 2020                   Dated: March 9, 2020



   WE SO MOVE                             WE SO MOVE
   and agree to abide by the              and agree to abide by the
   terms of this Order                    terms of this Order


   __/s/ Elizabeth Stouder_________       _/s/ John J. Wall ______________
   Elizabeth Stouder, Esq.                John J. Wall, III, Esq.
   Counsel for: Defendant Daigneault      Counsel for: Defendants Cram and
                                          Rocchio

   Dated: March 9, 2020                   Dated: March 9, 2020




                                                                               15
Case 2:19-cv-00450-GZS Document 18 Filed 03/09/20 Page 16 of 17       PageID #: 194



                              ATTACHMENT A
                      UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE


                                   )
   BRIAN DUNNIGAN, et al           )     1:19-cv-00450-GZS
            Plaintiff              )
                                   )     Confidentiality Order
   v.                              )
   YORK COUNTY, et al,             )
           Defendants              )


                           ACKNOWLEDGMENT
                                 AND
                         AGREEMENT TO BE BOUND


         The undersigned hereby acknowledges that he/she has read the

   Confidentiality Order dated ____________________________ in the

   above-captioned action and attached hereto, understands the terms thereof,

   and agrees to be bound by its terms. The undersigned submits to the

   jurisdiction of the United States District Court for the District of Maine in

   matters relating to the Confidentiality Order and understands that the terms

   of the Confidentiality Order obligate him/her to use documents designated

   CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER in accordance with

   the Order solely for the purposes of the above-captioned action, and not to

   disclose any such documents or information derived directly therefrom to

   any other person, firm or concern.


                                                                             16
Case 2:19-cv-00450-GZS Document 18 Filed 03/09/20 Page 17 of 17   PageID #: 195



         The undersigned acknowledges that violation of the Confidentiality

   Order may result in penalties for contempt of court.




   Name:        ______________________________________


   Job Title:   ______________________________________


   Employer:    ______________________________________


   Business Address:        ___________________________


                            ___________________________


                            ___________________________




   Date: _________________        ___________________________
                                  Signature




                                                                         17
